Opinion by
Keefe, J.
In view of stipulation of counsel entered into at the trial and section 514, Tariff Act of 1930, the court found that the collector in reliquidating the entry in accordance with the order of the court was without authority to revise other assessments in respect to which the statutory time within which such revision may be made had expired. The court therefore directed the collector to reliquidate the entry assessing said internal revenue tax upon said merchandise at the rate of .006 dollars per pound, as claimed.